Citation Nr: 0625360
Decision Date: 08/17/06	Archive Date: 01/31/07

DOCKET NO. 04-21 585                        DATE AUG 17 2006


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska

THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 	\

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1997 to July 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

The veteran asserted that he incurred disabilities to his right and left knees due to injuries from multiple parachute jumps performed during service. The veteran underwent a VA examination in which the examiner noted that x-rays of the veteran's knees did not indicate any disabilities.

Through his representative, the veteran submitted an article that notes that while x-rays are invariably performed in cases such as the veteran's case, a magnetic resonance image (MRI) reveals abnormalities within the meniscus of the knee that an x-ray does not reveal. The representative also submitted part of a magazine that discusses injuries which often occur to paratroopers. This evidence was submitted to the RO after the issuance of the statement of the case.

The veteran's representative asked that the veteran be provided with an MRI study of his knees. Based on the information contained in the submitted articles, the representative asserted that an MRI study would assist in determining whether the veteran has right and left knee disabilities.

- 2 



As the Board finds the additional evidence relevant to the veteran's claims, the Board remands the veteran's appeal in order that the RO can have first consideration and review of this evidence. See 38 C.F.R. § 19.37(a). After review of the articles the representative uses as support, the RO is directed to consider the representative's request that an MRI study of the veteran's knees be obtained. The RO should issue a supplemental statement of the case if the veteran's claims are not granted after this additional development.

Accordingly, this case is remanded for the following action:

1. The RO should send the veteran a VCAA notification letter that complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such that the letter includes information concerning service connection, as well as an initial disability rating and an effective date for the award of any benefits.

2. The RO should review the case on the basis of the evidence and argument received since the issuance of the statement of the case in January 2004. The RO should also consider whether an MRI study of the' veteran's left and right knees should be provided. The rationale for any conclusion reached must be provided.

3. If the benefits sought are not granted, the veteran and his representative should be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to ensure due process compliance. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The veteran is free to submit any additional evidence

- 3 



and/or argument he desires to have considered in connection with his current appeal. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.
§§ 5109B, 7112 (West Supp. 2005).

C. Crawford
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. See 38 C.F.R. § 20.1100(b) (2005).

- 4



